AMICABLE action. March 24, 1831, by consent of parties, and order of court, referred to Jacob Faris, George Platt and Nathan Boulden.
At the November term, 1845, Mr. Wales, for plaintiff, made a suggestion of the death of Joseph G. Rowland, which took place in 1839, and moved that his executors be admitted party to the record. (Const. Art. 6, Sec. 18.)
The Court. — In the case now presented there has been a lapse of fourteen years, without any thing, done in the premises, and we think it would be a bad precedent to make a party now on a suggestion of the death, and authorize a continuance of the old suit. The practice has uniformly been in cases pending, to suggest the death atthe next term and not after; and there is no reason to depart in this case from the usual practice. It might well be otherwise if there had been an award made in this case and confirmed, that is, if the matter had passed into judgment.
                                                       Motion refused.